Title: From Thomas Jefferson to Thomas T. Hewson, 20 January 1804
From: Jefferson, Thomas
To: Hewson, Thomas T.


               
                  Sir
                  Washington Jan. 20. 1804.
               
               The renewed evidence of regard which I recieve through you from the American Philosophical society, calls for my grateful acknolegements. the suffrage of a body of men, of the first order of science, associated for the purposes of enlightening the mind of man, of multiplying his physical comforts improving his moral faculties, and enlarging the boundaries of his knowledge in general, is a testimonial which I cherish among those most dear to me.
               After making my just acknolegements to the society for their favors, I add congratulations on the enlarged field of unexplored country lately opened to free research. should the unknown regions of Louisiana attract the attentions of the friends of science, such facilities and patronage as are within the limits of it’s authority will be cordially afforded by a government founding it’s security & best hopes in the knolege of it’s citizens, not in their ignorance.
               I pray you to present my high respect to the society, and to accept yourself assurances of my great consideration.
               
                  Th: Jefferson
               
            